[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] December 9, 2009 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj:SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Sector Funds 0000725781 December 4, 2009 American Century Capital Portfolios, Inc. 0000908186 December 3, 2009 Ariel Investment Trust 0000798365 November 20, 2009 Baron Investment Funds Trust 0000810902 November 30, 2009 Goldman Sachs Trust 0000822977 December 3, 2009 Jennison Small Company Fund, Inc. 0000318531 November 27, 2009 Northern Funds 0000916620 December 4, 2009 PIMCO Funds 0000810893 December 8, 2009 Rydex Series Funds 0000899148 December 4, 2009 Security Equity Fund 0000088525 December 7, 2009 Security Large Cap Value Fund 0000088565 December 7, 2009 Security Mid Cap Growth Fund 0000088676 December 7, 2009 Van Kampen Equity Trust 0000799180 November 27, 2009 To the extent necessary, these filings are incorporated herein by reference. Sincerely, AMY J.
